DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-12 were originally presented having a filing date of 20 May 2020 and claiming priority to Japanese Application JP2019-140957 that was filed on 31 July 2019.
Claims 1-4 and 7-12 were amended, and claims 5-6 cancelled, via Amendments received 14 June 2022. Claims 1-4 and 7-12 are currently pending.
This communication is a final rejection. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Viner et al (Publication No. US 2010/0088021 A1), hereinafter referred to as “Viner”, in view of Trim et al. (Publication No. US 2020/0349835 A1), hereinafter referred to as “Trim”.
Viner and Trim are considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)).
Regarding claim 1, Viner teaches An information processing apparatus that acquires images captured by a plurality of vehicles each including a camera (see at least Viner [0033] “Within the system there is a plurality of vehicles having cameras mounted thereon. As will become apparent the vehicles are used in the formation and maintenance of a large database of imaging and associated data, which is made available to third party users of geographic information.”) that images a periphery of the vehicle (see at least Viner [0035] “With the database the imaging taken of road surfaces and kerbs and gutters… The embodiment accordingly provides a system and process involving the collection of pictorial imaging of landscapes, features and assets by vehicles”, wherein “road surfaces and kerbs and gutters” and “landscapes” are considered analogous to Applicant’s “a periphery of the vehicle”) while the vehicle is parked by wireless communication, the apparatus comprising:
a hardware processor configured to execute acquiring information on a status of each of the vehicles, (see at least Viner Fig. 1 “302 Operational Status”, “304 Current Position and Movement Vector”, [0047] “202 Work Generator makes use of 202.1 Radius of Interest received from a 300 RACU.”, [0057] “304.1 Navigation System is the navigation technology being used by 300 RACU to determine the location and direction of travel of the host vehicle. 304.1 Navigation System may include, but not be limited to, GPS, inertial navigation assemblies, compass and odometer.”, [0106] “[0106] 300 RACU sends its location to 200 Server”, [0353] Example 1)
selecting an imaging vehicle serving as a vehicle that performs imaging among the vehicles based on the information, (see at least Viner [0023] “The base station transmits to each RACU a database of route segments in need of imaging and in the location of the host vehicle.”, [0112]-[0114] “1003.3 202 Work Generator determines 202.1 Radius of Interest based on a rule set  1003.4 202 Work Generator determines the intersection between 204.1 Master Section List, 202.1 Radius of Interest, and segments which need to be done, but not segments offered to another 300 RACU within a time limit set by the Operating Organisation. 1003.5 300 RACU receives 303 NIU List from 200 Server.”)
generating a command to perform imaging, for the imaging vehicle, (see at least Viner [0047] “202 Work Generator is a function that determines the need for either image collection work or "rating" work and creates work lists for use by these processes. 202 Work Generator communicates with 300 RACU through 308 Communication”) and 
transmitting the command to perform imaging to the imaging vehicle (see at least In 300 RACU, 303 Needs Imaging Update List is a storage of route segment data in proximity to 300 RACU that has been communicated from 202 Work Generator via 308 Communication).
Viner does not teach but Trim teaches wherein the vehicles include a first vehicle and a second vehicle (see at least Trim [0035] “Vehicle cluster 234 represents a group of two or more vehicles acting collaboratively to optimize electrical and processing power consumption of each respective vehicle comprising vehicle cluster 234. It should be noted that vehicle 224 is included in vehicle cluster 234.”), and when regions to be imaged by the cameras of the first and second vehicles overlap each other, the processor is configured to select the imaging vehicle such that the first vehicle terminates imaging when the second vehicle starts imaging and the first vehicle starts imaging when the second vehicle terminates imaging, such that imaging by the cameras of the first and second vehicles does not overlap (see at least Trim Fig. 7A, [0036] “Sensor data overlap 240 represents the overlap or duplication of sensor data between sensor data 228 and sensor data 238. Sensor data analyzer 220 identifies sensor data overlap 240 by analyzing and comparing sensor data 228 and sensor data 238 for commonality. Vehicle power consumption manager 218 may disable one or more sensors of sensors 226 to eliminate or reduce sensor data overlap 240 and, thereby, decrease electrical power consumption in vehicle 224.”).
(Supplemental note: Examiner is interpreting Trim’s “sensors” to be equivalent to Applicant’s “cameras” as Trim discloses in Paragraph [0033] that the sensors may include imaging devices such as cameras (see at least Trim [0033] “Sensors 226 may include, for example, one or more imaging devices, sonar devices, radar devices, Lidar devices, GPS devices, and the like... For example, imaging devices, such as one or more cameras, may capture images of the roadway corresponding to travel route 230 and the area surrounding vehicle 224.”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viner to use “wherein the vehicles include a first vehicle and a second vehicle, and when regions to be imaged by the cameras of the first and second vehicles overlap each other, the processor is configured to select the imaging vehicle such that the first vehicle terminates imaging when the second vehicle starts imaging and the first vehicle starts imaging when the second vehicle terminates imaging, such that imaging by the cameras of the first and second vehicles does not overlap” as disclosed in Trim. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Viner’s selection of a vehicle to serve as an imaging vehicle upon acquiring information on the vehicle with Trim’s determination of sensor overlap and disabling of duplicating sensors in order to optimize the power consumption of a group of vehicles so that duplicate sensor data is avoided (see at least Trim [0001] “The disclosure relates generally to vehicle power management and more specifically to optimizing electrical power and processing power consumption of vehicles within a cluster of vehicles by decreasing sensor data collection and processing of vehicles in the cluster by using non-duplicate sensor data provided by a designated set of vehicles in the cluster.”).
Regarding claim 11, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claim 12, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as claim 1 as has been set forth above. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Viner in view of Trim and further in view of Fujiwara (Publication No. US 2021/0053458 A1), hereinafter referred to as “Fujiwara”.
Fujiwara is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)).
Regarding claim 2, Viner in view of Trim teaches the information processing apparatus according to claim 1 as shown above. Viner in view of Trim does not teach but Fujiwara teaches wherein the processor is configured to acquire information on a state of charge of a battery included in each of the vehicles as the information on the status of each of the vehicles (see at least Fujiwara [0006] “According to an aspect of the present disclosure, there is provided an information processing system including: a first acquisition unit configured to acquire battery information on a battery of each of one or more vehicles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viner in view of Trim to use “wherein the processor is configured to acquire information on a state of charge of a battery included in each of the vehicles as the information on the status of each of the vehicles” as disclosed in Fujiwara. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Viner in view of Trim to include Fujiwara’s receiving information of the vehicle’s battery in order to select a vehicle which can perform a needed service with adequate battery charge available (see at least Fujiwara [0005] “It is preferable that suitable vehicles be selected when batteries of vehicles are used for electric power supply to another facility.”, [0007] “According to the aspect of the present disclosure, it is possible to appropriately select a vehicle to be used for electric power supply to another facility.”).  
Regarding claim 3, Viner in view of Trim and further in view of Fujiwara teaches the information processing apparatus according to claim 2 as shown above. Fujiwara further teaches wherein the processor is configured to select a vehicle with the state of charge of the battery of equal to or greater than a predetermined value as the imaging vehicle (see at least Fujiwara [0017] “In the information processing system according to another aspect, the selection unit may select the vehicle in which an SOC of the battery is equal to or greater than a threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viner in view of Trim to use “wherein the processor is configured to select a vehicle with the state of charge of the battery of equal to or greater than a predetermined value as the imaging vehicle” as disclosed in Fujiwara. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Viner in view of Trim to include Fujiwara’s receiving information of the vehicle’s battery in order to select a vehicle which can perform a needed service with adequate battery charge available (see at least Fujiwara [0005] “It is preferable that suitable vehicles be selected when batteries of vehicles are used for electric power supply to another facility.”, [0007] “According to the aspect of the present disclosure, it is possible to appropriately select a vehicle to be used for electric power supply to another facility.”).  

Claims 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Viner in view of Trim and further in view of Asari et al (Publication No. US 2008/0231710 A1), hereinafter referred to as “Asari”.
Asari is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)).
Regarding claim 4, Viner in view of Trim teaches the information processing apparatus according to claim 1 as shown above. Viner further teaches wherein the processor is configured to acquire … information on a position of each of the vehicles (see at least Viner [0057] “304.1 Navigation System is the navigation technology being used by 300 RACU to determine the location and direction of travel of the host vehicle.”), and information on a direction of each of the vehicles as the information on the status of each of the vehicles (see at least Viner [0057] “304.1 Navigation System is the navigation technology being used by 300 RACU to determine the location and direction of travel of the host vehicle.”).
Viner in view of Trim does not teach but Asari teaches wherein the processor is configured to acquire information on an angle of view of the camera included in each of the vehicles (see at least Asari Fig. 22, [0137] “Here, the symbol θₐ represents, as shown in FIG. 22, the angle between the ground and the optical axis of a camera”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viner in view of Trim to use “wherein the processor is configured to acquire information on an angle of view of the camera included in each of the vehicles” as disclosed in Asari. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Viner in view of Trim to include Asari’s receiving information of the vehicle camera’s angle in order to be able to create a display of the vehicle’s surrounding, by using perspective projection conversion to create a bird’s-eye view of the vehicle’s peripherals (see at least Asari [0135]-[0137] “That is, bird's-eye view conversion is performed by planar projection conversion… Instead of planar projection conversion, perspective projection conversion may be used in initial calibration. How perspective projection conversion is used in such a case will now be described as Example 4. Perspective projection conversion is generally known… As described earlier, in a bird's-eye view image, an image actually shot with the camera is converted into an image as if viewed from the point of view (virtual viewpoint) of a virtual camera.”).  
Regarding claim 7, Viner in view of Trim and further in view of Asari teaches the information processing apparatus according to claim 1 as shown above. Viner in view of Trim does not teach but Asari teaches wherein the processor is configured to acquire information on a direction of the camera included in each of the vehicles as the information on the status of each of the vehicles (see at least Asari Figs. 1 and 2, [0054] “As shown in FIG. 1, the vehicle 100 is fitted with cameras (image-sensing apparatuses) 1F, 1R, 1L, and 1B at its front, right side, left side, and back, respectively.”, [0056]-[0058] “The cameras 1F, 1R, 1L, and 1B are fitted to the vehicle 100 in such a way that the optical axis of the camera 1F points obliquely frontward-downward with respect to the vehicle 100, that the optical axis of the camera 1B points obliquely backward-downward with respect to the vehicle 100, that the optical axis of the camera 1L points obliquely leftward-downward with respect to the vehicle 100, and that the optical axis of the camera 1R points obliquely rightward-downward with respect to the vehicle 100. FIG. 2 shows the fields of view--that is, shooting areas--of the cameras… The camera 1F shoots a subject (including the surface of the road) located within a predetermined area in front of the vehicle 100. The camera 1R shoots a subject located within a predetermined area on the right of the vehicle 100. The camera 1L shoots a subject located within a predetermined area on the left of the vehicle 100. The camera 1B shoots a subject located within a predetermined area behind the vehicle 100.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viner in view of Trim to use “wherein the processor is configured to acquire information on a direction of the camera included in each of the vehicles as the information on the status of each of the vehicles” as disclosed in Asari. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Viner in view of Trim to include Asari’s receiving information of the vehicle camera’s direction in order to be able to create a display of the vehicle’s surrounding, by using perspective projection conversion to create a bird’s-eye view of the vehicle’s peripherals (see at least Asari [0135]-[0137] “That is, bird's-eye view conversion is performed by planar projection conversion… Instead of planar projection conversion, perspective projection conversion may be used in initial calibration. How perspective projection conversion is used in such a case will now be described as Example 4. Perspective projection conversion is generally known… As described earlier, in a bird's-eye view image, an image actually shot with the camera is converted into an image as if viewed from the point of view (virtual viewpoint) of a virtual camera.”).  
Regarding claim 9, Viner in view of Trim teaches the information processing apparatus according to claim 1 as shown above. Viner in view of Trim does not teach but Asari teaches wherein the processor is configured to acquire information on an installed height of the camera included in each of the vehicles as the information on the status of each of the vehicles (see at least Asari [0137] “The symbol h represents a quantity based on the height of the camera (the translational displacement, in the direction of height, between the camera coordinate system and the world coordinate system).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viner in view of Trim to use “wherein the processor is configured to acquire information on an installed height of the camera included in each of the vehicles as the information on the status of each of the vehicles” as disclosed in Asari. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Viner in view of Trim to include Asari’s receiving information of the vehicle camera’s height in order to be able to create a display of the vehicle’s surrounding, by using perspective projection conversion to create a bird’s-eye view of the vehicle’s peripherals (see at least Asari [0135]-[0137] “That is, bird's-eye view conversion is performed by planar projection conversion… Instead of planar projection conversion, perspective projection conversion may be used in initial calibration. How perspective projection conversion is used in such a case will now be described as Example 4. Perspective projection conversion is generally known… As described earlier, in a bird's-eye view image, an image actually shot with the camera is converted into an image as if viewed from the point of view (virtual viewpoint) of a virtual camera.”).  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Viner in view of Trim and further in view of Asari, as applied to claims 7 and 9 above, and even further in view of Hannson et al (Publication No. US 2017/0171702 A1), hereinafter referred to as “Hannson”.  
Hannson is considered analogous to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)).
Regarding claim 8, Viner in view of Trim and further in view of Asari teaches the information processing apparatus according to claim 7, as shown above. The combination of Viner in view of Trim and further in view of Asari does not teach but Hannson teaches wherein the processor is configured to select the imaging vehicle such that the directions of the cameras do not overlap each other (see at least Hannson Figs. 5 and 6, [0054] “If, for example, the stationary devices are surveillance cameras, the position information may be used for maximizing the total field of view for a plurality of surveillance cameras by minimizing the overlap of fields of view of the cameras).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viner in view of Trim and further in view of Asari to use “wherein the processor is configured to select the imaging vehicle such that the directions of the cameras do not overlap each other” as disclosed in Hannson. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the combination of Viner, Trim, and Asari Viner’s selection of a vehicle to serve as an imaging vehicle upon acquiring information on the vehicle and Asari’s receiving information of the vehicle camera’s imaging region with Hannson’s camera system whose imaging regions do not overlap in order to maximize the field of view of a camera system (see at least Hannson [0054] “If, for example, the stationary devices are surveillance cameras, the position information may be used for maximizing the total field of view for a plurality of surveillance cameras by minimizing the overlap of fields of view of the cameras.”).  
Regarding claim 10, Viner in view of Trim and further in view of Asari teaches the information processing apparatus according to claim 9, as shown above. The combination of Viner in view of Trim and further in view of Asari does not teach but Hannson teaches wherein the processor is configured to select the imaging vehicle such that the installed heights of the cameras do not overlap each other (see at least Hannson Figs. 5 and 6, [0054] “If, for example, the stationary devices are surveillance cameras, the position information may be used for maximizing the total field of view for a plurality of surveillance cameras by minimizing the overlap of fields of view of the cameras.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viner in view of Trim and further in view of Asari to use “wherein the processor is configured to select the imaging vehicle such that the installed heights of the cameras do not overlap each other” as disclosed in Hannson. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Viner in view of Trim and further in view of Asari to include Hannson’s camera system whose imaging regions do not overlap in order to maximize the field of view of a camera system (see at least Hannson [0054] “If, for example, the stationary devices are surveillance cameras, the position information may be used for maximizing the total field of view for a plurality of surveillance cameras by minimizing the overlap of fields of view of the cameras.”).  
Response to Arguments
Applicant's arguments, filed 14 June 2022, with respect to the prior art rejections have been fully considered but they are not persuasive. The newly added limitations are taught in either the Viner or Trim references as has been set forth above. Trim teaches 
Applicant’s arguments, filed 14 June 2022, with respect to the 35 U.S.C. 102 rejections of claims 1, 11, and 12 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new ground(s) of rejection is made in view of an additional prior art reference which teaches the newly added limitations. Trim teaches “wherein the vehicles include a first vehicle and a second vehicle, and when regions to be imaged by the cameras of the first and second vehicles overlap each other, the processor is configured to select the imaging vehicle such that the first vehicle terminates imaging when the second vehicle starts imaging and the first vehicle starts imaging when the second vehicle terminates imaging, such that imaging by the cameras of the first and second vehicles does not overlap” as has been set forth above (see at least Trim Fig. 7A, [0035], [0036]). Therefore, claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Viner in view of Trim. 
Applicant’s arguments with respect to claim 5 have been considered but are moot because claim 5 has been cancelled.
The 35 U.S.C. 101 and 35 U.S.C. 112 rejections of claims 1-10 and 12 are withdrawn in view of the Applicant’s amendments filed 14 June 2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamimura (US 2008/0165252 A1) teaches a system of monitoring a building using imaging devices on cars wherein the ranges of the imaging devices can be changed. Taguchi (US 2009/0048768 A1) teaches a device for reducing redundancy between perimeter monitoring sensors of vehicles on a roadway. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667